       Case 1:20-cr-00105-SPW Document 18 Filed 10/27/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                       CR 20-105-BLG-SPW

                   Plaintiff,
                                                ORDER VACATING
vs.                                             DETENTION HEARING

DEE BAD BEAR,

                   Defendant.


      Defendant has filed a motion to vacate the detention hearing. (Doc. 17.)

Accordingly, IT IS HEREBY ORDERED that the detention hearing currently set

for October 28, 2020 at 4:00 p.m. is VACATED.

      DATED this 27th day of October, 2020.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
